Case 2:18-cr-00026-DBH Document 715 Filed 11/19/20 Page 1 of 3          PageID #: 2548


                          UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                    )
                                                 )
                                                 )
    V.                                           )   CRIMINAL NO. 2:18-CR-26-DBH-05
                                                 )
    JHOVANNY VILLALONA,                          )
                                                 )
                              DEFENDANT          )


                     ORDER ON MOTION TO APPOINT COUNSEL


         Jhovanny Villalona, now imprisoned at FPC Pensacola, has filed a “Motion

Requesting Appointment of Legal Counsel in Regards to Filing for Compassionate

Release with Respect to Medical Conditions” (ECF No. 710).

         As amended by the First Step Act, the so-called compassionate release

provision allows a judge, without a BOP motion, to reduce a sentence where

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i).    I have previously ruled that the Sentencing Commission’s

Guideline policy statement on this provision, 1B1.13 cmt. n.1(A), which the

Commission has not changed to reflect the First Step Act,1 “provides helpful

guidance” but “is not ultimately conclusive given the statutory change.” United

States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11,

2019), aff’d, No. 19-1785 (1st Cir. July 23, 2020) (“the district court did consider

other relevant circumstances not specifically enumerated in the guidelines”).

The Second Circuit has gone further and ruled that the Guideline policy



1   Currently, the Commission lacks a quorum to amend the Guidelines.
Case 2:18-cr-00026-DBH Document 715 Filed 11/19/20 Page 2 of 3            PageID #: 2549


statement applies only to motions brought by the Director of the Bureau of

Prisons, not to motions for relief brought by defendants, and that nothing limits

judges’ discretion in considering “the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for

compassionate release,” except that rehabilitation alone is not to be considered

an extraordinary and compelling reason. United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020).

         I sentenced Villalona July 24, 2019, to 60 months in prison for drug

trafficking. Judgment (ECF No. 443). More than 30 days have passed since the

Warden received Villalona’s request for relief. See 18 U.S.C. § 3582(c)(1)(A). The

BOP reports that FPC Pensacola currently has 0 inmates and 4 staff positive for

COVID-19, and 0 inmates and 1 staff who have recovered. See BOP, COVID-19

Cases,     Federal   Bureau    of   Prisons    (last   updated     Nov.    18,   2020),

https://www.bop.gov/coronavirus/.

         In support of his motion, Villalona has attached his medical records from

the BOP and his medical records from Greater Lawrence Family Health Center

preceding his imprisonment. The medical records reveal that Villalona has had

asthma since childhood.

         According to the CDC’s website dealing with the coronavirus, asthma is

not a condition that places people “at increased risk” of severe illness from the

virus.           People     with     Certain      Medical        Conditions,     CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (updated Nov. 2, 2020).             Instead, people with

moderate to severe asthma “might be at an increased risk.” Id.

                                                                                      2
Case 2:18-cr-00026-DBH Document 715 Filed 11/19/20 Page 3 of 3        PageID #: 2550


      Villanova’s medical records do not say that his asthma is or was moderate

or severe. The Revised Presentence Report prepared in connection with his July

2019 sentencing says that “[t]he defendant is in good physical health with only

minor medical problems, including asthma, noted.” PSR ¶ 32. A May 28, 2020,

BOP medical report of chest x-rays says under “Indication”: “History of asthma

lifetime, states lung surgery at age 10 months? Side.” Under “Findings” it states:

“Normal inflation of the lungs. No surgical clips or lung surgical suture lines

identified.” Def.’s Mot. Ex. A at 7 (ECF No. 710-1). An earlier encounter with

BOP Health Services on September 12, 2019, says “Asthma since childhood.

Only needs Albuterol after working out or playing basketball. Above activities

aren’t interrupted by asthma sx’s [symptoms]; also doesn’t affect ability to do

ADL’s [activities of daily living].” Id. at 4. Villalona’s BOP history of medications

shows that he is prescribed an albuterol inhaler with instructions not to use

daily but only as needed. Id. at 9.

      Under these circumstances, Villalona’s asthma history alone does not rise

to the level of “extraordinary and compelling reasons” that would justify

compassionate release under 18 U.S.C. § 3582(c)(1)(A), and appointment of

counsel would not be helpful.

      I therefore DENY Villalona’s motion to appoint counsel.

      SO ORDERED.

      DATED THIS 19TH DAY OF NOVEMBER, 2020


                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE


                                                                                   3
